Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    Claims 1-10 are allowed
Reasons for Allowance
2.    The most representative prior art to Wu (US 2019/0287272) and Suga (US 2009/0190189), when considered independently or in combination, do not disclose or teach the amended claim matter representing an image capturing camera determining whether or not there is a distance difference between the object and the background included in the captured image obtained by capturing a photograph of the object or an image obtained by directly capturing the object with the camera module, based on the result of the detection of the distance difference and where the authentication information is added or not added to the output data of the captured image based on certain conditions, established upon determining that the captured image is an image obtained by directly capturing the object with the camera module, authentication information is added to the output data of the captured image; and secondly upon determining that the captured image is an image obtained by capturing a photograph of the object, authentication information is not added to the output data of the captured image.Reply to Office Action of May 5, 2021 
	Examiner analyzed the IDS filed on 12/01/2021 limited to the Abstract of the foreign application CN107563338A and the NPL document # 100020 of the Chinese Report findings, and found that the referenced foreign prior art does not teach the claimed limitation reciting that, an authentication information is added to the output data of the captured image.   
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/